Citation Nr: 1453332	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-32 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than October 10, 2007, for assignment of      a 100 percent combined evaluation for service-connected disabilities, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1951 to January 1955.  The Veteran died in July 2014 during the course of the appeal; his widow has been substituted for the Veteran in his appeal and is the current appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a lumbosacral degenerative joint disease, cervical spine postoperative laminectomy for ruptured disc with severe degenerative disc disease and degenerative joint disease, and radiculopathy of the bilateral upper and bilateral lower extremities.  The RO assigned individual "staged" ratings for these disabilities that constitute a combined initial 50 percent rating effective from September 20, 2001, and a combined 100 percent rating effective  from October 10, 2007.  The appeal before the Board does not challenge the individual ratings assigned, but seeks entitlement to a combined 100 percent      rating "for unemployability" from September 20, 2001; the Board has construed    the appeal to be seeking a TDIU prior to October 10, 2007.

In his substantive appeal received in September 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran was duly scheduled for a videoconference hearing from the RO in January 2013, but his representative submitted a request that the hearing be rescheduled due to the Veteran's infirmity.  As memorialized in a January 2013 Report of Contact, the   RO thereupon contacted the Veteran to discuss rescheduling the hearing, during which conversation the Veteran stated that he wanted to withdraw his request for hearing.  See 38 C.F.R. § 20.704(e) (2014).

In April 2013 the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  During the period September 20, 2001 to October 10, 2007, the Veteran was service-connected for the following disabilities: lumbosacral spine disability,     rated at 10 percent; cervical spine disability, rated at 10 percent; and, peripheral neuropathies of both upper extremities and both lower extremities, each rated at    10 percent, with a bilateral factor of 3.4 percent applicable to the upper and lower extremity radiculopathies.  These disabilities represent a combined evaluation of 50 percent.

2.  The most probative evidence is against a finding that the Veteran was rendered unable to obtain or maintain gainful employment due to service-connected disabilities during the period September 20, 2001 to October 10, 2007.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to an effective date earlier than October 10, 2007 for assignment of a 100 percent combined evaluation for service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26 (2014).

2.  The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

In this case, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has  been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).  Thus, VA's duty to notify in this case has been satisfied. 

In any event, VCAA notice concerning the information and evidence necessary      to substantiate a claim for a TDIU was provided in an April 2013 letter.  The AOJ then readjudicated the issue as reflected in a Supplemental Statement of the Case in January 2014.    
 
Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, VA examination reports, and hearing testimony.  

VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities, since applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (holding that in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

There is no indication in the record that any additional evidence exists but is not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Veteran was represented by an attorney for the service connection claims since 2005 and an attorney with the same firm, who is well versed in VA law, has represented the Veteran and the claimant in the current appeal.  Thus, the Board finds that there is no prejudice to the Appellant in deciding the issues on appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (clarifying that the burden  of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Analysis

As noted in the Introduction, the Veteran did not challenge the individual ratings assigned to the various disabilities in the rating decision on appeal.  Rather, the appeal asserts the Veteran should be awarded an earlier effective date for "100% unemployability" from September 20, 2001.  The Board has construed the notice   of disagreement as challenging the effective date of the Veteran's total rating by claiming that he is entitled to a TDIU prior to the combined schedular rating effective October 10, 2007.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A TDIU may be assigned if the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow  a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or      more, and that if there are two or more such disabilities at least one is ratable 
at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  However, because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2014).  

Consideration may be given to a veteran's education, training, and work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In adjudicating entitlement to TDIU the Board is required to consider the Veteran's educational and training background.  The Veteran's Social Security Administration (SSA) file indicates the Veteran completed 12 years of secondary education and  had work experience as assistant foreman in a pulp and paper facility.  The Veteran described this position as one requiring both physical and mental work for quality control supervising, setting schedules and performing breakdown repairs as needed. 

The Board finds at the outset that the AOJ correctly calculated the Veteran's combined rating for service-connected disabilities in the rating decision on appeal.  The rating decision assigned an initial rating of 10 percent for the lumbosacral  spine disability, 10 percent for the cervical spine disability and 10 percent each     for peripheral neuropathies of the left and right upper extremities and left and right lower extremities.  A bilateral factor of 3.4 percent was applied to the upper and lower extremity radiculopathies, per 38 C.F.R. § 4.26.  Combining these ratings under the Combined Ratings Table in 38 C.F.R. § 4.25 results in a combined evaluation of 50 percent.  The Veteran had no service-connected disabilities during the period under review other than those assigned in the rating decision on appeal.  There is simply no computation of the six service-connected disabilities, each evaluated as 10 percent disabling prior to October 10, 2007, that could ever combine to a 100 percent rating under the Combined Ratings Table.  Accordingly, there is no basis under the law for an award of a combined 100 percent rating under 38 C.F.R. §§ 4.25 and 4.26 for his service-connected disabilities for the period prior to October 10, 2007  

Additionally, service connection for major depression and anxiety disorder was   not established until December 31, 2007.  Thus, psychiatric factors cannot be considered in the present appeal for TDIU prior to October 2007.

Turning to the question of employability, the Veteran had a videoconference hearing before a Veterans Law Judge (VLJ) in October 2008 in support of a claim for service connection, during which he testified he had been unemployed since 1975 and had been on SSA disability benefits since then.  The Veteran did not provide the specific reasons he was unemployed but suggested in his testimony that he was rendered unemployable due to multiple physical and mental problems in which his "whole system just broke down."  

Review of the Veteran's SSA file shows that in November 1974 the Veteran was granted temporary disability benefits from September 1973 to November 1974       for residuals of decompressive laminectomy and for depression; disability benefits were discontinued in November 1974 because the Veteran had returned to work.  A subsequent SSA decision in April 1977 granted disability benefits effective from September 1975 due to anxiety neurosis and depressive neurosis, with reexamination ordered in April 1978.  The Veteran's SSA disability benefits were apparently discontinued, because in May 1982 the Veteran filed a new application for SSA benefits based on depression (primary diagnosis) and degenerative arthritis of the cervical spine (other diagnosis).  The new claim was denied in a September 1982 SSA decision based on a finding that the Veteran had good strength, feeling and reflexes, could stand and walk normally and could move his back and neck quite well; a supporting Disability Determination Rationale, by a physician, states the Veteran currently had a non-severe medical impairment and moderate mental impairment and was felt to be able to perform non-stressful jobs.  However, a subsequent SSA decision in March 1983 granted disability based on depression    (the only diagnosis listed), effective from December 1980.  SSA disability benefits were continued by decisions in April 1984, November 1987 and October 1988, all   of which cited diagnosis of endogenous depression, without listing a secondary physiological diagnosis.  Thus, the Veteran's SSA disability file does not show that he was considered by SSA to be unemployable solely due to the disabilities that were service connected during the period under review.  

The Board notes at this point that letters by Dr. Pritchard in August 1980 and March 1981 stated the Veteran was "totally incapacitated" and unable to work due to cervical arthritis.  However, these letters do not assert the Veteran's "total incapacitation" was permanent in nature, and any inference to that effect is refuted by the subsequent September 1982 SSA decision cited above.  Further, a March 2000 treatment note by Dr. Rozario, a neurosurgeon treating the Veteran's cervical spine disorder, reflects that the Veteran considered himself to be functional and able to work at that time.

The file contains a Patient Information sheet for a private chiropractor dated in January 2001 that states the Veteran was currently "retired."  Thus, the fact that       the Veteran was not working during the period under review (September 2001 to October 2007) is established.  However, the sole fact that a veteran is unemployed    or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Medical evidence that addresses the Veteran's condition during the period September 2001 to October 2007 includes treatment records from Dr. Bruns (records from May 1997 to January 2002).  Also on file are records from Dr. Block (March 1982 to June 2002), Dr. Bradford (January 2001 to November 2001) and Dr. Laverock (November 1992 to November 2001).  Finally, the record includes VA outpatient treatment records covering the period from March 2001 to September 2007.  These records document that the Veteran's service-connected disabilities were causing limitation of function, but nothing in those records asserts or suggests that the service-connected disabilities rendered the Veteran unemployable during the period in question.      

During the period at issue, in addition to the service-connected lumbosacral and cervical spine disorders with associated radiculopathies, the Veteran's VA active problems list included nonservice-connected hypertension, arteriosclerotic heart disease (ASHD), hyperlipidemia, depression, Paget's disease, hyperglycemia, shingles (resolved), asthma, atrial fibrillation and anemia.  VA treatment records also noted nonservice-connected arthritis in the hips and the acromioclavicular (AC) joints of both shoulders, with rotator cuff tendonitis.  A VA rheumatologist in April 2007 cited current problems of (service-connected) severe degenerative disease of the cervical and lumbosacral spine with neurologic encroachment and resultant musculoskeletal pain and stiffness, but also cited (nonservice-connected) rotator cuff disease and probable osteoarthritis of the shoulders, neurological dysfunction of the right upper extremity probably due to a right-sided brachial plexopathy       [in 2002] that had resolved but left residual deficits, history of Paget's disease
in the pelvis and femur, protracted course of bisphosphonate therapy, long-term anticoagulant therapy, coronary artery disease status post coronary artery bypass graft, arrhythmias status post pacemaker implantation, hypertension, bronchospastic airway disease and depression.  The rheumatologist's impression in April 2007 was diffuse osteoarthritis that was particularly debilitating along the axial spine, but also Paget's disease, generalized deconditioned state and poly-system and metabolic disorders that further compromised the Veteran's strength and resilience.

The file contains a private medical examination by Dr. Graf on October 10, 2007, which served as the basis for the eventual grant of increased disability rating (combined evaluation 100 percent) from that date.  Dr. Graf noted the Veteran had  a General Education Degree (GED) and had worked for 20 years in a paper mill, achieving the position of supervisor and foreman in the finishing room.  Dr. Graf performed a thorough medical examination of the Veteran and noted observations in detail, but he made no comment about the Veteran's employability. 

During the course of the claim on appeal the Veteran testified multiple times in support of his claims seeking service connection for various disabilities.  In support of his claim for service connection for a cervical spine disability, the Veteran and the present Appellant both testified before the RO's Decision Review Officer (DRO) in October 2003 and before the Board by videoconference in March 2005.  The Veteran and the present Appellant both testified again before the Board in a Travel Board hearing at the RO in April 2008 seeking to reopen the previously-denied claim of service connection for a cervical spine disability, and the Veteran testified once again before the Board on the same issue by videoconference from the RO in October 2008.  The only evidence provided during these hearings that addressed employability was the Veteran's testimony that he been unemployed   and under continuous SSA disability since 1975, with the implication that such unemployability was due to his cervical spine problems.  As noted above, this implication is refuted by the actual SSA disability records.

On careful and sympathetic review of the evidence above, the Board finds the most probative evidence is against the claim.  In this case, the Veteran is shown to have an educational level equivalent to high school graduate and occupational experience as a manager/supervisor; the probative evidence of record does not show that that the service-connected disabilities, alone, precluded him from returning to gainful employment appropriate to this level of education and occupational training.  Indeed, the records reflect the Veteran was found unemployable for SSA purposes due to his psychiatric disorder, which was not a service-connected disability during the period in question. 

In sum, the Board finds the requirements to establish entitlement to an effective date earlier than October 10, 2007 for assignment of a 100 percent combined evaluation for service-connected disabilities have not been met.  Moreover, the Veteran does not meet the criteria under 38 C.F.R. § 4.16(a) for a TDIU, and the most probative evidence reflects that the Veteran was not unemployable due to service-connected disabilities during the period prior to October 10, 2007 such that referral for TDIU on an extraschedular basis is warranted. 38 C.F.R. § 4.16(b).  Accordingly, the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date earlier than October 10, 2007 for assignment of a 100 percent combined evaluation for service-connected disabilities is denied.

Entitlement to a TDIU for the period prior to October 10, 2007 is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


